

115 HR 5671 IH: Burn Pits Accountability Act
U.S. House of Representatives
2018-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5671IN THE HOUSE OF REPRESENTATIVESMay 1, 2018Ms. Gabbard (for herself and Mr. Mast) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to include in periodic health assessments, separation history
			 and physical examinations, and other assessments an evaluation of whether
			 a member of the Armed Forces has been exposed to open burn pits or toxic
			 airborne chemicals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Burn Pits Accountability Act. 2.Exposure to open burn pits and toxic airborne chemicals as part of periodic health assessments and other physical examinations (a)Periodic health assessmentThe Secretary of Defense shall ensure that any periodic health assessment provided to members of the Armed Forces includes an evaluation of whether the member has been—
 (1)based or stationed at a location where an open burn pit was used; or (2)exposed to toxic airborne chemicals, including any information recorded as part of the Airborne Hazards and Open Burn Pit Registry.
 (b)Separation history and physical examinationsSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (C)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was—
 (i)based or stationed at a location where an open burn pit was used; or (ii)exposed to toxic airborne chemicals, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note)..
 (c)Deployment assessmentsSection 1074f(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)An assessment of whether the member was— (i)based or stationed at a location where an open burn pit was used; or
 (ii)exposed to toxic airborne chemicals, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note)..
			(d)Sharing of information
 (1)DOD–VAThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of covered evaluations regarding the exposure by a member of the Armed Forces to toxic airborne chemicals.
 (2)RegistryIf a covered evaluation of a member of the Armed Forces establishes that the member was based or stationed at a location where an open burn pit was used, or the member was exposed to toxic airborne chemicals, the member shall be enrolled in the Airborne Hazards and Open Burn Pit Registry, unless the member elects to not so enroll.
 (e)DefinitionsIn this section: (1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (2)The term covered evaluation means— (A)a periodic health assessment conducted in accordance with subsection (a);
 (B)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by this section; and
 (C)a deployment assessment conducted under section 1074f(b)(2) of title 10, United States Code, as amended by this section.
 (3)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
				